Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a 371 of PCT/SE2019/050260 03/22/2019, which claims benefit of the foreign priority:  SWEDEN 1850327-6 03/23/2018.
2.     Amendment of claims 27-28, 35, 38 and 54, and cancelation of claims 30, 32 and 52 in the amendment filed on 7/14/2022 is acknowledged. Claims 27-29, 31, 33-51 and 53-55  are pending in the application.
Reasons for Allowance	
  		           
			           3.	The rejection of claims 27-29, 36-42 and 54-55 under 35 U.S.C. 112 (a) has 
             been overcome in the amendment filed on 7/14/2022. The rejection of claims 35 under 
             35 U.S.C. 112 (b) has been overcome in the amendment filed on 7/14/2022.
4.	Since Goswami et al.   ‘342 and Bolsoy’s ‘308 do not disclose the instant 
methods of use, therefore they are distinct from the instant invention.  The rejection of 
claims 27-29, 31, 33-51 and 53-55 under 35 U.S.C. 103 (a) over Goswami et al.   ‘342 
and Bolsoy’s ‘308 has been overcome in the amendment filed on 7/14/2022.  Since 
claims 30, 32 and 52 have been canceled, therefore the rejection of claims 30, 32 and 
52  under 35 U.S.C. 103 (a) has been obviated herein.
5. 	Since Bolson’s ‘922, ‘’472 and ‘069 and Bolsoy’s ‘824 independently do not claim 
the instant methods of use, therefore they are distinct from the instant invention.  The 
rejection of claims 27 and 54 under the obviousness-type double patenting over 
Bolson’s ‘922, ‘’472 and ‘069 and Bolsoy’s ‘824 has been overcome in the amendment 
filed on 7/14/2022.
6.	Claims 27-29, 31, 33-51 and 53-55 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found.   Claims 27-29, 31, 33-51 and 53-55 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 15, 2022